Citation Nr: 1033776	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for nerve damage, right 
bicep.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant, who is also the Veteran, had active service with 
the United States Army from April 23, 1963 to April 12, 1965.  
The DD 214 also shows that the Veteran had a reserve obligation 
through April 23, 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
case was subsequently transferred to the RO in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in June 2010.  A transcript of 
this proceeding is associated with the claims file.  

The Board notes that during the course of the appeal the issues 
regarding the left hip and left knee have been characterized as 
requiring the submission of new and material evidence.  However, 
the Board finds that the characterizations of these issues are 
inaccurate.  There is no prior final decision with respect to the 
issues of entitlement to service connection for either a left hip 
or left knee disorder.  Rather, by rating decision dated in June 
1984 the RO denied entitlement to nonservice-connected pension 
and noted that the Veteran's left hip and left knee disorders 
were the result of willful misconduct.  As such, the Board has 
recharacterized these issues as noted on the cover page of this 
decision.




FINDINGS OF FACT

1.  There is no evidence of a left hip disorder during active 
military service (including ACDUTRA or INACDUTRA) and no 
competent evidence linking the Veteran's current left hip 
disorder with his military service.

2.  There is no evidence of a left knee disorder during active 
military service (including ACDUTRA or INACDUTRA) and no 
competent evidence linking the Veteran's current left knee 
disorder with his military service.

3.  There is no evidence of nerve damage, right bicep during 
military service (including ACDUTRA or INACDUTRA) and no 
competent evidence linking the Veteran's nerve damage, right 
bicep with his military service.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disorder is not 
established.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

2.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

3.  Service connection for nerve damage, right bicep is not 
established.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that the 
injuries he sustained during an April 13, 1965 motor vehicle 
accident are related to his service with the United States Army 
from April 23, 1963 to April 12, 1965.  Specifically, the Veteran 
has argued that he was not supposed to be discharged from active 
service until April 23, 1965 and, thus, should be compensated for 
all injuries sustained on April 13, 1965.  He has also argued 
that he was transferred to the United States Army Reserve after 
his discharge from active duty, was on official military duty 
time at the time of the motor vehicle accident, and intended to 
return to Vietnam for more active duty after his April 12, 1965 
separation from military service.   

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty. 38 U.S.C.A. § 101(24).  That is to say, when a claim is 
based on a period of ACDUTRA, there must be evidence that the 
individual concerned died or became disabled during the period of 
ACDUTRA as a result of a disease or injury incurred or aggravated 
in the line of duty.  In the absence of such evidence, the period 
of ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status for 
purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-
Martinez, 11 Vet. App. at 419.

The regulatory provisions of 38 C.F.R. § 3.301 address line of 
duty and misconduct determinations.  Under 38 C.F.R. § 3.301(a), 
direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1(m).
 
Factual Background

A review of the record shows that the Veteran was discharged from 
military service on April 12, 1965.  His February 1965 separation 
examination showed normal upper and lower extremities.  On April 
13, 1965 at approximately 2:55 am the Veteran was involved in a 
serious motor vehicle accident  and sustained severe injuries to 
his left hip/leg as well as a tear to the nerve of the right 
bicep which could not be repaired.  The accident report notes 
that the Veteran was probably traveling at an excessive rate of 
speed and, due to the Veteran's poor physical condition, a blood 
alcohol sample was not obtained.  It was indicated that the 
Veteran was solely at fault for the accident due to the excessive 
speed.    

The Veteran submitted a claim for VA benefits for injuries 
sustained during the April 1965 motor vehicle accident in July 
1965 and by rating decision dated in June 1966 the RO denied 
service connection for a left eye disorder and found that any 
other residuals resulting from the motor vehicle accident were 
not entitled to service connection.  

The Veteran submitted a claim for entitlement to nonservice-
connected pension in November 1968 and by rating decision dated 
in February 1969 the RO denied disability pension, finding that 
the Veteran's injuries did not preclude substantially gainful 
employment.  

The Veteran submitted a subsequent claim for VA benefits in 
December 1983.  In June 1984 the RO issued an Administrative 
Decision finding that the disabilities resulting from the 
Veteran's April 13, 1965 motor vehicle accident were the result 
of the Veteran's willful misconduct.  As such, by rating decision 
dated in June 1984 the RO denied entitlement to nonservice-
connected pension, finding that the disabilities sustained during 
the accident, particularly those involving the pelvis, left hip 
and knee with nerve paralysis and foot drop, were the result of 
the Veteran's own willful misconduct.  

In June 2006 the Veteran submitted the current claim on appeal.  
By rating decision dated in May 2007 the RO granted entitlement 
to nonservice-connected pension and denied service connection for 
a right hip disorder, nerve damage to both the left and right 
biceps, and a right knee disorder.  The RO also found that the 
Veteran had failed to submit new and material evidence to reopen 
previously denied claims of entitlement to service connection for 
nerve paralysis with foot drop, left lower extremity, a fractured 
pelvis, a left hip disorder, and a left knee disorder.  The 
Veteran subsequently perfected an appeal regarding the left hip, 
left knee, and right bicep issues.

During the June 2010 hearing the Veteran testified that he 
sustained the claimed disorders during the April 13, 1965 motor 
vehicle accident.  He further indicated that he was active duty 
when the accident took place.  He also testified that he was in 
receipt of Social Security disability benefits.  

Analysis

The Board finds that the preponderance of the evidence is against 
service connection for a left hip disorder, a left knee disorder, 
and nerve damage of the right bicep.  Initially, there is no 
medical evidence in the record that links the Veteran's current 
left hip disorder, a left knee disorder, and claimed nerve damage 
of the right bicep to active military service.  The record 
clearly shows that the claimed disorders were not incurred during 
the Veteran's military service, rather they were incurred on 
April 13, 1965, one day after the Veteran's discharge from active 
service.  In fact, the Veteran has never contended that the 
claimed disorders were incurred prior to the April 13, 1965 motor 
vehicle accident.    

While the Veteran contends that the April 13, 1965 motor vehicle 
accident was in the line of duty, to include ACDUTRA or 
INACDUTRA, there is no evidence to support this assertion.  In 
fact, a review of the evidence suggests that the accident was not 
incurred during official military duty time.  In a July 1965 
statement the Veteran wrote that after separating from the Army 
on April 12, 1965 he flew home from Oakland, California and 
borrowed his mothers' automobile.  The motor vehicle accident 
occurred at 2:55 am, early April 13, 1965, near his parents' home 
in Hollydale, California.  

Furthermore, even if the April 13, 1965 motor vehicle accident 
did occur during official military duty time, the RO subsequently 
determined that the accident was a result of the Veteran's 
willful misconduct by an Administrative Decision dated in June 
1984.  As such, the Veteran is precluded from service connection 
for any disabilities resulting from the April 13, 1965 motor 
vehicle accident pursuant to 38 U.S.C.A. §§ 1110, 1131. 

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a left hip disorder, a left knee disorder, 
and nerve damage of the right bicep.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2006.  While the September 2006 notice letter 
incorrectly characterized the issues regarding the left hip and 
left knee as requiring the submission of new and material 
evidence the Board finds that there is no prejudice as the 
Veteran was also notified of the criteria for service connection 
on the merits.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  While the Board notes that the 
Veteran's Social Security disability records are outstanding, the 
Board finds that obtaining these records is unnecessary as there 
is nothing in these records that could possibly change the 
outcome in this case.  VA will discontinue providing assistance 
in obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that further 
assistance would substantiate the claim.  38 C.F.R. § 3.159(d).

VA need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's left hip disorder, a left knee 
disorder, and/or nerve damage of the right bicep and any incident 
of active military service to include ACDUTRA or INACDUTRA. See 
38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a left hip disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for nerve damage, right bicep is denied.  



____________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


